            Case 1:19-cv-00793-CCC Document 1 Filed 05/09/19 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                          :
JEREMIAH ORNER,                           :
                                          :    CIVIL ACTION NO.:
                 Plaintiff                :
                                          :
       v.                                 :    JURY TRIAL DEMANDED
                                          :
AMAZON.COM.DEDC LLC,                      :
                                          :
                 Defendant                :
                                          :


                                      COMPLAINT

       Plaintiff, Jeremiah Orner, a resident of Cumberland County, Pennsylvania,

by and through his attorneys, brings this civil action for damages against the above

named Defendant, Amazon.com.DEDC LLC, demands a trial by jury, and

complains and alleges as follows:

                             JURISDICTION AND VENUE

       1.      Jurisdiction of the claims set forth in this Complaint is proper in this

judicial district pursuant to the Family and Medical Leave Act of 1993, 29 U.S.C.

§ 2601, et seq. (the “FMLA”), and 28 U.S.C. §§1331, 1343 and 1367.

       2.      Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b)

because a substantial part of the events or omissions giving rise to these claims

occurred in this judicial district.
           Case 1:19-cv-00793-CCC Document 1 Filed 05/09/19 Page 2 of 8




                                  THE PARTIES

      3.      Plaintiff, Jeremiah Orner (“Mr. Orner” or “Plaintiff”), is an adult

individual residing at 114 College Hill Road, Enola, Cumberland County,

Pennsylvania.

      4.      Defendant, Amazon.com.DEDC LLC ("Amazon"), is a Delaware

limited liability corporation which operates from a business location at 2 Ames

Drive, Carlisle, Cumberland County, Pennsylvania..

      5.      During the period of Plaintiff’s employment, Amazon was an

“employer” as defined under § 2611(4) of the FMLA because it engaged in

commerce or an industry or activity affecting commerce and employed 50 or more

employees for each working day during each of 20 or more calendar workweeks in

the current or preceding year.

                      ADMINISTRATIVE PROCEEDINGS

      6.      On or about July 18, 2017, Plaintiff filed a Complaint with the

Pennsylvania Human Relations Commission (“PHRC”).

      7.      More than one year has passed since the filing of Plaintiff’s PHRC

complaint, thus Plaintiff’s state claims are ripe for filing pursuant to Section 12(c)

of the Pennsylvania Human Relations Act (“PHRA”), 42 P.S. § 951, et seq.

      8.      All necessary and appropriate administrative prerequisites to this

action have occurred.



                                          2
           Case 1:19-cv-00793-CCC Document 1 Filed 05/09/19 Page 3 of 8




                            STATEMENT OF FACTS

      9.      Mr. Orner was hired by Defendant on or about April 1, 2011, at its

warehouse location in Carlisle, Pennsylvania. By the time of the events described

hereinafter, Mr. Orner had been promoted to the position of Inventory Control.

      10.     In or about 2011, Mr. Orner developed constant pain in his left foot,

which grew gradually worse until Mr. Orner sought treatment for and was

diagnosed with Morton’s Neuroma in or around April 2017.

      11.     Though Mr. Orner’s condition was manageable, it was greatly

aggravated by spending prolonged time on his feet.

      12.     Mr. Orner’s job duties as Inventory Control required him to spend his

entire shift on his feet, which aggravated his condition.

      13.     In addition, Mr. Orner was frequently required by Defendant to work

mandatory overtime.

      14.     As a result of this condition, Mr. Orner sought the reasonable work

accommodation of only working eight (8) hours per day, forty (40) hours per week.

      15.     Mr. Orner properly submitted this request, along with the necessary

medical documentation, to Defendant, which granted the accommodation for a

limited period of approximately sixty (60) days.




                                          3
           Case 1:19-cv-00793-CCC Document 1 Filed 05/09/19 Page 4 of 8




      16.      In addition, Mr. Orner requested FMLA paperwork from Defendant,

as it became clear that he would require FMLA leave in order to treat his

conditions.

      17.      On or about June 28, 2017, as Mr. Orner was in the process of

completing his FMLA paperwork and resubmitting documentation for the

extension of his reasonable accommodation, Defendant terminated Mr. Orner on a

pretext.

      18.      Defendant's discrimination based upon Mr. Orner’s actual disability,

record of a disability, and/or perceived disability, and his request and/or

application for FMLA leave, including his termination, violated Mr. Orner’s rights

under the FMLA and the PHRA.

                                          COUNT I

              Violation of the FMLA – Interference with FMLA Rights

      19.      All prior paragraphs are incorporated herein as if set forth fully below.

      20.      Mr. Orner had the right under the FMLA to twelve weeks of leave in a

fifty-two week period because of his serious health condition.

      21.      The FMLA prohibits an employer from retaliating against an

employee for exercising his FMLA rights.




                                            4
         Case 1:19-cv-00793-CCC Document 1 Filed 05/09/19 Page 5 of 8




      22.    Defendant violated Mr. Orner’s FMLA rights by terminating him

because he had requested and/or applied for FMLA leave as a result of his

condition.

      23.    Defendant's FMLA violation was willful because Defendant either

knew or showed reckless disregard for the matter of whether its conduct was

prohibited by the FMLA.

      WHEREFORE, Plaintiff, Jeremiah Orner, seeks judgment in his favor and

against Defendant, Amazon.com.DEDC LLC, for (a) backpay and benefits; (b)

reinstatement and/or front pay and benefits in lieu of reinstatement; (c) interest on

his monetary losses at the prevailing rate; (d) liquidated damages; (e) attorneys’

fees and costs; and (f) such legal and/or equitable relief as allowed by law.

                                     COUNT II

                                 PHRA Violations

      24.    All prior paragraphs are incorporated herein as if set forth fully below.

      25.    This is an action arising under the provisions of the PHRA and this

Court has and should exercise pendant jurisdiction over the same because the cause

of action complained of in this Count II arises out of the same facts, events, and

circumstances as Count I, and therefore judicial economy and fairness to the

parties dictates that this Count be brought in the same Complaint.




                                          5
         Case 1:19-cv-00793-CCC Document 1 Filed 05/09/19 Page 6 of 8




      26.    Mr. Orner is within the protective class of individuals as designated

by the PHRA because he was disabled and/or had a record of a disability as a result

of his Morton’s Neuroma.

      27.    Mr. Orner was able to perform the essential functions of his job with a

reasonable accommodation.

      28.    The PHRA prohibits employers from discriminating against

employees because of a disability and/or a record of a disability.

      29.    Defendant violated the PHRA and committed illegal discrimination by

terminating Mr. Orner because he sought the reasonable accommodation of

working eight (8) hours a day forty (40) hours a week, and not working overtime

as a result of his condition.

      30.    The illegal discrimination is based on whole or in part upon Mr.

Orner’s disability and/or record of a disability.

      31.    As a direct and proximate result of the conduct of Defendant in

violating the PHRA by discriminating against Mr. Orner on the basis of his

disability and/or record of a disability, Mr. Orner has been permanently and

irreparably harmed and damaged and has and will continue to lose benefits of

employment such as lost earnings, lost employment benefits, and non-economic

damages in the form of embarrassment, humiliation, and anxiety.




                                           6
        Case 1:19-cv-00793-CCC Document 1 Filed 05/09/19 Page 7 of 8




      WHEREFORE, Plaintiff, Jeremiah Orner, respectfully prays that judgment

be entered in his favor and against Defendant, Amazon.com.DEDC LLC, and grant

such relief as may be appropriate, including (a) backpay and benefits; (b)

reinstatement and/or front pay and benefits in lieu of reinstatement; (c) interest on

his monetary losses at the prevailing rate; (d) compensatory damages; and (e)

attorneys’ fees and costs, and for such other such other and further relief provided

by the PHRA.

                              DEMAND FOR JURY

  Pursuant to Federal Rule of Civil Procedure 38(b) and otherwise, Plaintiff

respectfully demands a trial by jury.

                                        Respectfully submitted,

                                        Weisberg Cummings, P.C.


  May 7, 2019             May 9, 2019                    /s/ Steve T. Mahan
  Date                                  Steve T. Mahan (PA 313550)
                                        smahan@weisbergcummings.com

                                        /s/ Stephen P. Gunther
                                        Stephen P. Gunther (PA 313550)
                                        sgunther@weisbergcummings.com

                                        /s/ Derrek W. Cummings
                                        Derrek W. Cummings (PA 83286)
                                        dcummings@weisbergcummings.com

                                        /s/ Larry A. Weisberg
                                        Larry A. Weisberg (PA 83410)
                                        lweisberg@ weisbergcummings.com

                                          7
Case 1:19-cv-00793-CCC Document 1 Filed 05/09/19 Page 8 of 8




                           2704 Commerce Drive, Suite B
                           Harrisburg, PA 17110
                           (717) 238-5707
                           (717) 233-8133 (FAX)

                           Counsel for Plaintiff




                             8
